DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The previous prior art rejection under Choi et al (LS 20170130004) maintained and therefore it is proper to make this rejection FINAL
 

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1 and 3-12 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under 35 LSC. 103 as obvious over Choi et al (LS 20170130004) cited in IDS and previous Office Action.

 Amendments to claim 1 are noted. 
Since Choi and Applicant disclose the same film, their physical properties are inherently equal. 

Alternatively, it would have been obvious to a person of ordinary skills in the art to expect the same physical properties form Choi’s an Applicant’s films, since they have the same chemical structure and prepared at analogous conditions, unless unexpected results are demonstrated. 


Response to Arguments
3.	Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive. 

Applicant submits that Choi’s imide to amide ratio is broader than claimed one. 
However, Choi’s ratio range (i.e. 20/80 to 80/20) effectively covers Applicant’s one (i.e. 20/80 to 25/75).

Applicant argues that “In the instant case, the claimed film has a number of parameters that are not disclosed in Choi.”
However, since Choi’s an Applicant’s films have the same chemical structure and prepared at analogous conditions, the same properties are expected. 

Applicant demonstrates unexpected results, compare them with Choi’s film properties. 
In particular, Applicant compares mechanical and optical properties of claimed polyamide-imide film with Choi’s PAI having 50:50 mol ratio between imide and amide fragments (see Table).

However, this finding does not commensurate with the scope of Choi’s disclosure, where the reference clearly teaches the range of 20/80 to 80/20 mol/mol.
Examiner suggests that Declaration of unexpected results is still possible in this case. A proper comparison of Choi’s and Applicant’s film, where the amide/imide block ratio is just outside of the claimed range (for instance, 30/70 amide/imide ratio) can be provided in form of Declaration. 
In other words, the criticality of the narrow range ratio can be established by direct comparison of the corresponding compositions above.

Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765